Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky (US 6283063) in view of Powers et al. (US 2015/0090192).
For claim 1, Zalevsky teaches a canine teething device comprising:
a shell (12) defining an interior space, the shell being flexible or semiflexible; and
a phase change material (14) positioned in the shell and substantially occupying the interior space, wherein the phase change material is configured for being frozen in a freezer, wherein the shell is configured for being chewed upon by a dog, wherein the phase change material is configured for absorbing heat from a mouth of the dog for providing relief of teething pain; and a plurality of protrusions (22) engaged to and extending from an outer surface of the shell (see lines 25-45 of col. 3 and Figures 5 and 6).
	Zalevsky lacks the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell.
Powers et al. teach that it is old and well known in the art to provide a plurality of protrusions (120) engaged to and extending from an outer surface of the shell, wherein the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell (see Figures 3A and 3B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet device of Zalevsky so as to include the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell, in a similar manner as taught in Powers et al., so as to provide beneficial cleaning arrangements for the animal tongue, teeth and gum.
	For claim 2, Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach wherein the shell comprises plastic, silicone, or rubber (see lines 1-5 of col. 4).
	For claim 3, Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach wherein the shell is substantially cylindrically shaped (see Figure 5).
	For claim 4, Zale Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach a pair of protuberances (20), each protuberance being engaged to and extending arcuately from a respective opposed end of the shell, the protuberance being hollow such that the protuberance is fluidically engaged to the shell, the pair of protuberances and the shell defining the interior space (see Figures 5 and 6).
	For claim 6, Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach wherein each protrusion (22) comprises a nub, the nub being substantially half spherically shaped (see Figures 5 and 6).
	For claim 7, Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach wherein the phase change material comprises at least one of water (see lines 25-45 of col. 3), hydroxyethyl cellulose, [2][3] sodium polyacrylate, and vinyl-coated silica gel.
	For claim 8, Zalevsky as modified by Powers et al. (emphasis on Zalevsky) further teach wherein the shell is ring shaped (see Figures 5 and 6).
	For claim 9, Zalevsky teaches a canine teething device comprising:
a shell (12) defining an interior space, the shell being flexible or semiflexible, the shell comprising plastic, silicone, or rubber, the shell being substantially cylindrically shaped;
a plurality of protrusions (22) engaged to and extending from an outer surface of the shell, each protrusion comprising a nub (22), the nub being substantially half spherically shaped;
a pair of protuberances (20), each protuberance being engaged to and extending arcuately from a respective opposed end of the shell, the protuberance being hollow such that the protuberance is fluidically engaged to the shell, the pair of protuberances an the shell defining the interior space; and
a phase change material (14) positioned in the shell and substantially occupying the interior space, wherein the phase change material is configured for being frozen in a freezer, wherein the shell is configured for being chewed upon by a dog, wherein the phase change material is configured for absorbing heat from a mouth of the dog for providing relief of teething pain, the phase change material comprising at least one of water hydroxyethyl cellulose, [2][3] sodium polyacrylate, and vinyl-coated silica gel (see Figures 5 and 6) (see lines 25-45 of col. 3).
Zalevsky lacks the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell.
Powers et al. teach that it is old and well known in the art to provide a plurality of protrusions (120) engaged to and extending from an outer surface of the shell, wherein the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell (see Figures 3A and 3B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet device of Zalevsky so as to include the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell, in a similar manner as taught in Powers et al., so as to provide beneficial cleaning arrangements for the animal tongue, teeth and gum.
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. Applicant argues that none of the prior arts (especially Zalevsky) teach the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell.  However, Powers et al. teach that it is old and well known in the art to provide a plurality of protrusions (120) engaged to and extending from an outer surface of the shell, wherein the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell (see Figures 3A and 3B).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet device of Zalevsky so as to include the protrusions of the plurality of protrusions being arranged spirally around the shell between opposed ends of the shell such that each protrusion is diametrically opposed to a space between adjacently positioned protrusions on an opposite side of the shell, in a similar manner as taught in Powers et al., so as to provide beneficial cleaning arrangements for the animal tongue, teeth and gum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644